 Case 2:19-cv-01717-RGK-AGR Document 69 Filed 10/04/19 Page 1 of 1 Page ID #:821

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1717-RGK (AGRx)                                          Date     October 4, 2019
 Title             Alex Morgan, et al. v. United States Soccer Federation, Inc.




 Present: The                    Alicia G. Rosenberg, United States Magistrate Judge
 Honorable
                 Karl Lozada                             XTR 10/04/2019                            N/A
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Diana Hughes Leiden                                     Chantelle C Egan
                     Cardelle B Spangler
 Proceedings:                  TELEPHONIC DISCOVERY CONFERENCE & ORDER RE MOTION
                               FOR DISCOVERY ORDER (Dkt. No. 68)

       Case is called. Counsel state their appearances. The court conducted a telephonic discovery
conference to address the issues listed in the parties’ Joint Report filed on October 4, 2019. (Dkt. No.
68.)

       The court and counsel conferred as stated on the record and in light of the discovery cut-off date
on February 6, 2020. (Order, Dkt. No. 58.) Defendant seeks responsive text messages from all 28
individual plaintiffs.

         IT IS ORDERED that Plaintiffs shall (1) collect the text messages from the 28 individual
plaintiffs as stated on the record and (2) produce nonprivileged responsive text messages for seven
individual plaintiffs as follows: the six individual plaintiffs who participated in the collective
bargaining process plus one non-duplicative individual plaintiff who is a class representative in another
litigation. Plaintiffs shall prioritize review and production of responsive text messages from the seven
individual plaintiffs so that the court and counsel can address whether production of text messages from
the remaining 21 individual plaintiffs would be proportional to the needs of the case. Fed. R. Civ. P.
26(b)(1).

       IT IS FURTHER ORDERED that a telephonic discovery conference is scheduled for October
23, 2019 at 10:00 a.m.


                                                                                           0       :     45
                                                               Initials of Preparer   kl



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
